Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 6-8, 10, 11, 13, and 38, drawn to a compound set forth in claim 1, classified in A61K 47/545.
II. Claims 14, 15, 17, 18, 22, drawn to a compound set forth in claim 14 or 15, classified in A61K 47/545.
III. Claims 24, 35, drawn to a compound set forth in claim 24, classified in G01N 33/5008.
IV. Claims 25, 36, drawn to a compound set forth in claim 25, classified in A61K 47/545.
V. Claim 39, drawn to a method of determining the three-dimensional structure of a target nucleic acid, classified in A61K 47/545.
VI. Claims 40, 41, drawn to a method of preparing a nucleic acid conjugate, classified in A61K 47/545.
VII. Claim 42, drawn to a method of assessing selectivity across a transcriptome, classified in A61K 47/545.
VIII. Claim 43, drawn to a method of determining target occupancy of a drug candidate, classified in A61K 47/545.
The inventions are independent or distinct, each from the other because:
Inventions of groups I-IV are directed to related compounds.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use 
Inventions of group I is related to inventions V-VIII as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in various methods, as evidenced by the methods of groups V-VIII.  To search for one of the groups would not necessarily return art against the other and therefore to search for more than one of the groups in the same application presents an undue search and corresponding examination burden.
Inventions of groups II-IV are unrelated to groups V-III.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
This application contains claims directed to the following patentably distinct species:
Claim 1: Formula I, II, III, II-a, II-b, or II-c.
No claim is generic.

Claim 6: heteroaryldihydropyrimidine (HAP), a macrolide, an alkaloid, an aminoglycoside, a tetracycline, a SMN2 ligand, a pleuromutilin, theophylline or an analogue thereof, ribocil or an analogue thereof, a substituted anthracene, a substituted triptycene, an oxazolidinone, or CPNQ.
Claim 1 is generic.

Claim 7: heteroaryldihydropyrimidine (HAP), erythromycin, azithromycin, berberine, palmatine, a paromomycin, a neomycin, a kanamycin, doxycycline, oxytetracycline, pleuromutilin, theophylline or an analogue thereof, ribocil or an analogue thereof, LMIO070 (NVS-SM1), a substituted triptycene, linezolid, tedizolid, or CPNQ.
Claim 1 is generic.  Applicant is required to elect a single ligand from claim 7 or 8. 
Claim 8: T1: a C-20 bivalent straight or branched hydrocarbon chain.


Claim 8:  a natural or non-natural amino acid, -O-, -C(O)-, -C(O)O-, -OC(O)-, -N(R)-, -C(O)N(R)-, -(R)NC(O)-, -OC(O)N(R)-, -(R)NC(O)O-, -N(R)C(O)N(R)-, -S-, -SO-, -SO2-, -SO2N(R)-, -(R)NSO2-, -C(S)-, -C(S)O-, -OC(S)-, -C(S)N(R)-, -(R)NC(S)-, -(R)NC(S)N(R)-, or -Cy-.
Claim 1 is generic.

Claim 8: -Cy- is independently a bivalent optionally substituted 3-8 membered saturated or partially unsaturated monocyclic carbocyclic ring, optionally substituted phenylene, an optionally substituted 4-8 membered saturated or partially unsaturated monocyclic heterocyclic ring having 1-3 heteroatoms independently selected from nitrogen, oxygen, or sulfur, an optionally substituted 5-6 membered monocyclic heteroaromatic ring having 1-4 heteroatoms independently selected from nitrogen, oxygen, or sulfur, an optionally substituted 8-10 membered bicyclic or bridged bicyclic saturated or partially unsaturated heterocyclic ring having 1-5 heteroatoms independently selected from nitrogen, oxygen, or sulfur, or an optionally substituted 8-10 membered bicyclic or bridged bicyclic heteroaromatic ring having 1-5 heteroatoms independently selected from nitrogen, oxygen, or sulfur; and each R is independently hydrogen or an optionally substituted group selected from C1-6 aliphatic, a 3-8 membered saturated or partially unsaturated monocyclic carbocyclic ring, phenyl, an 8- 10 membered bicyclic aromatic carbocyclic ring, a 4-8 membered saturated or partially unsaturated monocyclic heterocyclic ring having 1-2 heteroatoms 
Claim 1 is generic.
Applicant is required to elect a single species for each position recited.

Claim 10: T2: a C-20 bivalent straight or branched hydrocarbon chain.
The claim depends from claim 2, which has been cancelled.  Therefore, no claim is generic.

Claim 10: a natural or non-natural amino acid, -O-, -C(O)-, -C(O)O-, -OC(O)-, -N(R)-, -C(O)N(R)-, -(R)NC(O)-, -OC(O)N(R)-, -(R)NC(O)O-, -N(R)C(O)N(R)-, -S-, -SO-, -SO2-, -SO2N(R)-, -(R)NSO2-, -C(S)-, -C(S)O-, -OC(S)-, -C(S)N(R)-, -(R)NC(S)-, -(R)NC(S)N(R)-, or -Cy-; and 1-20 of the methylene units of the chain are independently and optionally replaced with -OCH2CH?-; wherein each -Cy- is independently a bivalent optionally substituted 3-8 membered saturated or partially unsaturated monocyclic carbocyclic ring, optionally substituted phenylene, an optionally substituted 4-8 membered saturated or partially unsaturated monocyclic heterocyclic ring having 1-3 heteroatoms independently selected from nitrogen, oxygen, or sulfur, an optionally substituted 5-6 membered monocyclic heteroaromatic ring having 1-4 heteroatoms independently selected from nitrogen, oxygen, or sulfur, an optionally substituted 8-10 membered bicyclic or bridged bicyclic saturated or partially unsaturated heterocyclic ring 
Applicant is required to elect a single species for each position recited.
The claim depends from claim 2, which has been cancelled.  Therefore, no claim is generic.

Claim 11: Rmod: a functional group that generates a radical, an aryl or heteroaryl carbocation, a nitrene, or a carbene intermediate upon irradiation with ultraviolet (UV) radiation.
Claim 1 is generic.

Claim 13: wherein Rmod  is one of the recited structures of claim 13.
Claim 1 is generic.
Applicant is required to elect a single species of structure from claim 13 that is consistent with the election from claim 12.

Claim 14: Ar1: substituted phenyl or optionally substituted 5-6 membered monocyclic heteroaromatic ring having 1-4 heteroatoms independently selected from nitrogen, oxygen, or sulfur.
Ar2: substituted 5-6 membered monocyclic heteroaromatic ring having 1-4 heteroatoms independently selected from nitrogen, oxygen, or sulfur, or an optionally substituted 8-10 membered bicyclic heteroaromatic ring having 1-5 heteroatoms independently selected from nitrogen, oxygen, or sulfur.
X: a bivalent C1-3 alkylene chain wherein 1-2 methylene units of the chain are independently and optionally replaced with -O-, -NR6-, -S-, -C(O)-, -CO2- -CS-, -C(NR6)-, - S(O)-, or -S(O)2.
R1:  -C(O)R6, -CO2R, -C(O)NR2, -C1-6 aliphatic, -CN, -(CH2)1-3OR, -(CH2)1-3NHR, -N(R)C(O)OR6, -N(R6)C(O)R, -OC(O)R, -OR, -NHR6, or -N(R)C(O)NHR. 
R6: deuterium or halogen atoms.
R: hydrogen or an optionally substituted group selected from C1-6 aliphatic, a 3-8 membered saturated or partially unsaturated monocyclic carbocyclic ring, phenyl, an 8- 10 membered bicyclic aromatic carbocyclic ring, a 4-8 membered saturated or partially unsaturated monocyclic heterocyclic ring having 1-2 heteroatoms independently selected from nitrogen, oxygen, or sulfur, a 5-6 membered monocyclic heteroaromatic ring having 1-4 heteroatoms independently selected from nitrogen, oxygen, or sulfur, or an 8-10 membered bicyclic heteroaromatic ring having 1-5 
No claim is generic.
Applicant is required to elect a single species for each position recited.

applicant is required to elect a single species for each position recited in claim 15.

Claim 17: Applicant is required to elect a single structure recited in claim 17.
Claim 14 is generic.

Claim 18: an azide, an alkyne, 4-dibenzocyclooctynol (DIBO) a gem-difluorinated cyclooctyne (DIFO or DFO), biarylazacyclooctynone (BARAC), bicyclononyne (BCN), a strained cyclooctyne, an oxime, oxanorbornadiene, or biotin. 
Claim 14 is generic.

Claim 22: Formula XVI, XVII, XVIII, or XIX.
Claim 14 is generic.  The election must be consistent with previous elections for claim 14.

Claim 24: As set forth above for claim 14, applicant is required to elect a single species for each position recited in claim 24.

Claim 25: As set forth above for claim 14, applicant is required to elect a single species for each position recited in claim 25.

Claim 35: Formula XXIX, XXX, XXXI, XXXII, or XXXIII.
Claim 24 is generic.

Claim 36: Formula XXXVIII, XXXIX, XL, XLI, or XLII.
Claim 25 is generic.

Applicant is required to elect a single compound and set forth which claims read upon the election.  Applicant is required to elect a single species of structural requirement for each position as set forth above.
The species are independent or distinct because each structure recited has a different configuration that requires search and corresponding examination; each of the ligands have a different structure; each of the structural requirements at each position result in a structurally different compound. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/           Primary Examiner, Art Unit 1635